UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 5, 2012 Medical International Technology, Inc. (Exact name of registrant as specified in its charter) Colorado 000-31469 84-1509950 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1872 Beaulac Ville Saint-Laurent Montrйal, Quйbec, Canada H4R 2E7 (Address of principal executive offices)(Zip Code) (514) 339-9355 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On June 5, 2012, Medical International Technology, Inc. (the “Company”) sent a status report regarding the current and future state of the Company to investors. A copy of this report is attached hereto as Exhibits 99.1. The information in this Form 8-K (including Exhibit 99.1) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Status Report SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MEDICAL INTERNATIONAL TECHNOLOGY, INC. Date:June 5, 2012 By: /s/ Karim Menassa Karim Menassa President and Principal Executive Officer Interim Secretary and Chief Financial Officer
